                        Case 2:17-cv-01700-RFB-BNW Document 204
                                                            203 Filed 08/07/20
                                                                      07/24/20 Page 1 of 4
                                                                                         5



                        S. BRENT VOGEL
                    1 Nevada Bar No. 6858
                           E-Mail: brent.vogel@lewisbrisbois.com
                    2 KATHERINE J. GORDON
                      Nevada Bar No. 5813
                    3   E-Mail: katherine.gordon@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    4 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    5 Tel: 702.893.3383
                      Fax: 702.893.3789
                    6 Attorneys for Defendant
                      Larry Williamson, M.D.
                    7
                    8                                   UNITED STATES DISTRICT COURT
                    9                                       DISTRICT OF NEVADA
                   10
                        JOSHUA CRITTENDON,                               CASE NO. 2:17-cv-01700-RFB-BNW
                   11
                                           Plaintiff,
                   12                                                    STATUS REPORT
                   13             vs.
                   14
                        JOSEPH LOMBARDO, et al.,
                   15
                                           Defendants.
                   16
                   17
                   18
                                 Plaintiff Joshua Crittendon, by and through his counsel of record, Diana S. Ebron
                   19
                        and Karen L. Hanks of KIM GILBERT EBRON, Defendants Las Vegas Metropolitan
                   20
                        Police Department, Rogers, Sanchez, Torres, Brown, Patimeteeporn, Senior, Trost,
                   21
                        Verduzco, Binko, Reynolds, Johnson and Williams (the “LVMPD Defendants”) by and
                   22
                        through their counsel of record, Nick D. Crosby and Jackie Nichols of MARQUIS
                   23
                        AURBACH COFFING, and Defendant Larry Williamson, M.D., by and through his
                   24
                        attorneys of record, S. Brent Vogel and Katherine J. Gordon of LEWIS BRISBOIS
                   25
                        BISGAARD & SMITH LLP, hereby submit their Status Report with updated requested
                   26
                        discovery dates.
                   27
                                 On July 22, 2020 counsel for the parties participated in a conference to discuss
LEWIS              28
BRISBOIS
BISGAARD                4837-9600-6340.1                             1
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:17-cv-01700-RFB-BNW Document 204
                                                            203 Filed 08/07/20
                                                                      07/24/20 Page 2 of 4
                                                                                         5




                    1 whether discovery should be extended, the length of an extension, and corresponding new
                    2 discovery deadlines. As a result of the conference, counsel request an updated Discovery
                    3 Plan and Scheduling Order which reflects the dates set forth below. The Status Report is
                    4 separated into two portions according to Plaintiff’s claims; i.e. (1) the “LVMPD Claims”,
                    5 and (2) the “Medical Claims”, according to the Honorable Richard F. Boulware’s prior
                    6 bifurcation of the case which provided for separate discovery and scheduling order dates.
                    7 [ECF No. 136].
                    8            The parties hereby stipulate to the following:
                    9                                                      I.
                   10                                          THE LVMPD CLAIMS
                   11            A. Discovery
                   12            Discovery is closed. Plaintiff reserves the right to file a request with the Court to
                   13 reopen discovery.
                   14            B. Disclosures
                   15            New counsel for Plaintiff was recently appointed.        Counsel for the LVMPD
                   16 Defendants will forward Plaintiff counsel their prior disclosures submitted pursuant to Fed.
                   17 R. Civ. P. 26. Counsel for the LVMPD Defendants will also forward Plaintiff counsel
                   18 copies of all written discovery exchanged between the LVMPD Defendants and Plaintiff.
                   19            C. Dispositive Motions
                   20            The LVMPD Defendants previously filed a Motion for Summary Judgment [ECF
                   21 No. 150] which was denied by the Court without prejudice to allow time for counsel to be
                   22 appointed for Plaintiff. In order to provide new Plaintiff counsel time to review the prior
                   23 disclosures and written discovery, a new due date for dispositive motions is provided, to
                   24 expire on Thursday, November 19, 2020 (which is 120 days from the date of the parties’
                   25 Conference, July 22, 2020).
                   26 . . .
                   27 . . .
LEWIS              28 . . .
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4838-6690-7782.1
                        Case 2:17-cv-01700-RFB-BNW Document 204
                                                            203 Filed 08/07/20
                                                                      07/24/20 Page 3 of 4
                                                                                         5




                    1                                                      II.
                    2                                        THE MEDICAL CLAIMS
                    3            A. Discovery
                    4            This matter, including discovery, remains stayed until Plaintiff files his anticipated
                    5 second amended complaint which, according to the Court, is to contain “an affidavit as it
                    6 relates to Defendant Williamson and the medical malpractice claim previously raised”
                    7 pursuant to N.R.S. 41A.071. [ECF No. 136].
                    8            The parties agree that Plaintiff will have an additional 90 days, from the date of this
                    9 Status Report and stipulation, to file a second amended complaint. The new due date for a
                   10 second amended complaint is Tuesday, October 20, 2020.
                   11            The parties further agree to a new discovery deadline of 180 days after Plaintiff files
                   12 a second amended complaint. Counsel for Plaintiff and Dr. Williamson agree to file an
                   13 Updated Status Report and Proposed Discovery Plan Regarding the Medical Claims
                   14 following the filing of Plaintiff’s second amended complaint which will provide an exact
                   15 discovery cut-off date.
                   16            B. Disclosures
                   17            New counsel for Plaintiff was recently appointed. Counsel for Dr. Williamson will
                   18 forward Plaintiff counsel his prior disclosures submitted pursuant to Fed. R. Civ. P. 26.
                   19 Counsel for Dr. Williamson will also forward Plaintiff counsel copies of all written
                   20 discovery exchanged between Dr. Williamson and Plaintiff.
                   21            C. Experts
                   22            Pursuant to Fed. R. Civ. P. 26(a)(2) and L.R. 26-1(b)(3), the parties agree the due
                   23 date for initial expert disclosures shall be 60 days before the discovery cut-off date and that
                   24 rebuttal expert disclosures shall be made 30 days after the initial disclosure of experts.
                   25 Counsel for Plaintiff and Dr. Williamson agree to file an Updated Status Report and
                   26 Proposed Discovery Plan Regarding the Medical Claims following the filing of Plaintiff’s
                   27 second amended complaint which will provide specific due dates for initial and rebuttal
LEWIS              28 expert disclosures.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4838-6690-7782.1
                        Case 2:17-cv-01700-RFB-BNW Document 204
                                                            203 Filed 08/07/20
                                                                      07/24/20 Page 4 of 4
                                                                                         5




                    1            D. Dispositive Motions
                    2            The deadline for filing dispositive motions will be 30 days after the discovery cut-
                    3 off date pursuant to L.R. 26-1(b)(4). Counsel for Plaintiff and Dr. Williamson agree to file
                    4 an Updated Status Report and Proposed Discovery Plan Regarding the Medical Claims
                    5 following the filing of Plaintiff’s second amended complaint which will provide an exact
                    6 due date for dispositive motions.
                    7
                                   th
                                                                   Dated this 23rd day of July 2020.
                    8 Dated this 24 day of July 2020.
                    9 KIM GILBERT EBRON                            LEWIS BRISBOIS BISGARRD & SMITH LLP
                   10
                   11
                        By:__/s/ Diana Ebron __________            By:___/s/ Katherine J. Gordon________
                   12 Diana S. Ebron, Esq.                               S. Brent Vogel, Esq.
                      Nevada Bar No. 10580                               Nevada Bar No. 6858
                   13
                      Karen L. Hanks, Esq.                               Katherine J. Gordon, Esq.
                   14 Nevada Bar No. 9578                                Nevada Bar No. 5813
                      7625 Dean Martin Dr., Suite 110                    6385 S. Rainbow Blvd., Ste. 600
                   15 Las Vegas, Nevada 89139                            Las Vegas, Nevada 89118
                   16 Pro Bono Counsel for Plaintiff                     Attorneys for Defendant
                                                                         Larry Williamson, M.D.
                   17
                   18
                        Dated this 23rd day of July 2020.             IT IS ORDERED that the Court ADOPTS as
                   19                                                 a Discovery Plan and Scheduling Order the
                                                                      dates set forth in this status report.
                   20 MARQUIS AURBACH COFFING
                   21                                                 IT IS FURTHER ORDERED that by August
                                                                      13,
                                                                      21, 2020, plaintiff shall file a status report
                   22                                                 indicating whether he continues to assert his
                        By:__/s/ Jackie V. Nichols______              motion at ECF No. 172 or whether he will
                   23 Nick D. Crosby, Esq.                            withdraw it.
                        Nevada Bar No. 8996
                   24 Jackie V. Nichols, Esq.                           IT IS SO ORDERED
                   25 Nevada Bar No. 14246                              DATED: 3:36 pm, July 28, 2020
                      10001 Park Run Drive
                   26 Las Vegas, Nevada 89145
                   27 Attorney for LVMPD Defendants                     _________________________________
LEWIS              28
                                                                        BRENDA WEKSLER
BRISBOIS                                                                UNITED STATES MAGISTRATE JUDGE
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4838-6690-7782.1
